ea.ii/o-oi



     RECEIVED IN
COURT OF CRIMINAL APPEALS

       FEB 2? 201!                           pefore the ^regtbtng %fub%t
                            of the Cighth gftrntmstratthe Bfuoicial Region of tKexasS


                                                 Cause No. F47171A



        STATE OF TEXAS                                                  IN THE DISTRICT COURT


        VS.                                                             JOHNSON COUNTY, TEXAS

        MICHAEL PAUL LAVOIE                                             18th JUDICIAL DISTRICT

                                   ORDER DENYING MOTION TO RECUSE



                 On the 17th day of February, 2015 came on to be considered the Defendant's Motion To

        Recuse the TrialJudge Johnny Neill filed in the above-entitled cause. A motion seeking to recuse a

        judge:

                 1)      Must assert a ground listed Rule 18b; T.R.CP. 18a (a) (2);

                 2)      May not be based solely on the judge's ruling. T.R.CP. 18a (a) (3).

                 3)      State with detail and particularity facts that would be sufficient to justify recusal.

                      T.R.CP. 18a (a) (4).

        A motion to recuse that does not comply with rules may be denied without an oral hearing. T.R.CP.

        18a (g) (3). I have considered the motion and have determined that it does not assert a ground listed

        under Rule 18b, it based on the judge's prior ruling and/or it fails to state facts that would be

        sufficient to justify recusal.

                 IT IS THEREFORE ORDERED that Defendant's Motion To Recuse the Trial Judge
Johnny Neill is DENIED for the reasons stated above.

       SIGNED this 17th day of February 2015.




                                          DAVID L. EVANS, Presiding Judge